Citation Nr: 1709569	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  06-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for schizophrenia has been received.

2.  Entitlement to service connection for schizophrenia.  


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel








INTRODUCTION

The Veteran had active military service from June to October 1972, and from September 1981 to April 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for schizophrenia.  The Veteran filed a notice of disagreement (NOD) in August 2005, and the RO issued a statement of the case (SOC) in April 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later that month in April 2006. 

In February 2008, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In December 2008, the Board remanded the petition to reopen a previously denied service connection claim for schizophrenia for additional development.  

In October 2011, the Veteran appointed the North Carolina Division of Veterans Affairs (NCDVA) as his representative.  

In April 2016, the RO granted service connection for schizophrenia.  

In May 2016, the RO re-certified the issue of service connection for schizophrenia to the Board.    

In December 2016, the NCDVA filed a motion to revoke representation.  The motion was received within 90 days of the October 2016 letter notifying the parties that the appeal had been transferred to the Board.  Thus, the request is granted.  See 38 C.F.R. § 20.1304 (2016).  

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems. 
As a final preliminary matter, the Board notes that, In the December 2008 remand, the Board pointed out that during the hearing, the Veteran's then representative (a private attorney) raised the issue of whether there was clear and unmistakable error (CUE) in the October 1983 rating decision in which the RO originally denied service connection for schizophrenia.  Since the RO has not adjudicated this matter, it is not properly before the Board; hence, it is again referred to the RO for appropriate action.


FINDING OF FACT

In an April 2016 rating decision, the RO granted the Veteran's claim for service connection for schizophrenia. 


CONCLUSION OF LAW

As the April 2016 award of service connection for schizophrenia resolved the petition to reopen and the underlying claim for service connection for schizophrenia, there remains no case or controversy with respect to these matters affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the February 2005 denial of the petition to reopen a previously denied service connection claim for schizophrenia, in a subsequent rating decision issued in April 2016, the RO granted service connection for schizophrenia.  Under these circumstances, the Board finds that the petition to reopen the service connection claim for schizophrenia, which was formerly in appellate status prior to April 2016, as well as the underlying claim for service connection, has been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to these matters.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeal as to the petition to reopen a previously denied service connection for schizophrenia, and the underlying claim for service connection for schizophrenia, must be dismissed.


ORDER

The appeal as to the matter of whether new and material evidence to reopen a claim for service connection for schizophrenia has been received is dismissed.

The appeal as to the claim for service connection for schizophrenia is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


